Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This action is responsive to application filed on December 6, 2019, where Applicant presented claims 1-20 for examination. 

Drawings
The drawings filed on 12/6/19 are acceptable. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  are rejected under 35 U.S.C. 103 as being unpatentable over Brendel et al (US Publication 20070094373) in view of Eapen et al (US Patent 10402191).
In reference to claim 1, Brendel teaches a method comprising:

selecting, by a content switching virtual server of the device, a load balancing virtual server from the plurality of load balancing virtual servers to handle the first request for the first version of the application (see at least paragraph 68 and paragraph 77 lines 9-12, which teaches selecting a server to handle the request);
generating, by the content switching virtual server, a session identifier for a session between the first client and the first version of the application to persist the session with the selected load balancing virtual server for subsequent requests from the first client for the first version of the application (see at least paragraph 71 lines 5-10 and paragraph 79 lines 1-2, which teaches generating a session ID for a session between the client and server and for subsequent requests);
providing, by the content switching virtual server to the first client, the session identifier for the session between the first client and the first version of the application (see at least paragraph 79 lines 1-2, which teaches providing the session ID to the client); and
forwarding, by the content switch virtual server, a second request from the first client to access the first version of the application to the selected load balancing virtual server responsive to identifying the session identifier associated with the second request (see at least paragraph 81 lines 1-7, which teaches the client sending subsequent requests using the session ID, and the load balancer forwarding them to the appropriate server).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify Brendel based on the teachings of Eapen for the purpose of ensuring that the same software version is consistently utilized throughout a task processing.
In reference to claim 2, Brendel teaches receiving, by content switching virtual server, a third request from a second client for at least one version of the application (see at least paragraph 32 which teaches receiving requests from multiple clients); selecting, by the content switching virtual server, a second load balancing virtual server from the plurality of load balancing virtual servers to handle the third request (see at least paragraph 33 which teaches selecting another server to handle the different client requests); and routing, by the content switching virtual server using a second session identifier, the third request to the selected second load balancing virtual server (see at least paragraph 34 which teaches routing and handling the different client requests). Eapen teaches the second load balancing virtual server providing access to a second version of the application (see Eapen, at least column 6 lines 12-17 & 27-35). See the above rationale given for claim 1.
In reference to claim 3, this is taught by Brendel, see at least paragraphs 24 & 27, which teaches utilizing IP address and SSL session ID.
In reference to claim 4, this is taught by Brendel, see at least paragraph 71 which teaches based on the request, determining to create a session ID through a lookup table, and then generating the session ID.
In reference to claim 5, this is taught by Brendel, see at least paragraph 27 lines 1-10 which teaches identifying the client IP address.
In reference to claim 6, this is taught by Brendel, see at least paragraphs 55 & 57 which teaches identifying an SSL session between the client and server and generating a session ID.
In reference to claim 7, this is taught by Brendel, see at least paragraphs 17-18 which teaches inserting a server identifying cookie into a header.
In reference to claim 8, this is taught by Brendel, see at least paragraph 81 which teaches subsequent requests from the client and utilizing the session ID for server communication.
In reference to claim 9, this is taught by Brendel, see at least paragraph 81 which teaches communicating with the server based on the session ID.
Claims 10-20 are slight variations of claims 1-9 and are encompassed by them. Accordingly claims 10-20 are thus rejected based upon the same rationale as given above.


Conclusion
For any subsequent response that contains new/amended claims, Applicant is required to cite its corresponding support in the specification.  (See MPEP chapter 2163.03 section (I.) and chapter 2163.04 section (I.) and chapter 2163.06) Applicant may not introduce any new matter to the claims or to the specification.

In formulating a response/amendment, Applicant is encouraged to take into consideration the prior art made of record but not relied upon, as it is considered pertinent to applicant's disclosure. See attached Form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMY M OSMAN whose telephone number is (571)272-4008.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RAMY M OSMAN/
Primary Examiner, Art Unit 2457
May 19, 2021